J-A22005-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL DEMPSEY                            :   No. 104 MDA 2020

              Appeal from the Order Entered December 18, 2019
     In the Court of Common Pleas of Luzerne County Criminal Division at
                       No(s): CP-40-CR-0000793-2019


BEFORE: SHOGAN, J., STABILE, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                             FILED OCTOBER 06, 2020

       The Commonwealth appeals from the order granting the suppression

motion of Michael Dempsey (Dempsey).1              After careful consideration, we

affirm.

       The suppression court summarized the procedural posture as follows:

              On September 19, 2019, a motion to suppress evidence was
       filed on behalf of [] Dempsey. The motion filed on behalf of
       [Dempsey] challenged the search of his vehicle, residence and
       person which occurred on February 20, 2019. A suppression
       hearing was scheduled for November 19, 2019. Rather than
       present any testimony, the Commonwealth submitted the Sealing
       Order, Application for Search Warrant and Probable Cause
       Affidavit as an exhibit.

Findings of Fact and Conclusions of Law, 12/17/19, at 1.


____________________________________________


1 The Commonwealth has certified their right to appeal because the
suppression motion will terminate or substantially handicap the prosecution.
Pa.R.A.P. 311(d).
J-A22005-20



       The parties submitted briefs after the hearing. Thereafter, the court

found that the search warrant was defective because it was “not properly

executed by the issuing authority,” and in particular, “was not signed by the

issuing authority.” Id. Relying on Commonwealth v. Vaughan, 789 A.2d
261, 265 (Pa. Super. 2001), the court concluded that “a warrant without the

signature    of   the   issuing    authority   lacks   the   required   prior   judicial

determination of probable cause and does not constitute a written order.”

Findings of Fact and Conclusions of Law, 12/17/19, at 2. The court noted that

the Sealing Order signed by the issuing authority was not sufficient to

establish probable cause. Id.   For these reasons, the court entered the

December 17, 2019 order granting Dempsey’s suppression motion.                     The

Commonwealth timely appealed.2

       The Commonwealth presents a single issue:

       Whether a contemporaneous finding of probable cause in a sealing
       order, signed by the Judge, satisfies the signature requirement on
       the face of the search warrant application?

Commonwealth Brief at 4.

       The Commonwealth recognizes that there must be a finding, by written

order from the issuing authority, that probable cause exists to justify a

warrant. The Commonwealth asserts:

       The signature of the issuing authority evidencing that they have
       reviewed the facts set forth by the affiant, and that those facts
       establish probable cause, satisfies the on the record finding by
____________________________________________


2Both the trial court and the Commonwealth have complied with Pennsylvania
Rule of Appellate Procedure 1925.

                                           -2-
J-A22005-20


     written order requirement. While there is a specific place for
     the issuing authority to sign the warrant, it is not an
     absolute requirement to sign on the correct line, as long as
     the record, i.e. the documents, show the issuing authority
     has made a finding of probable cause that can be reviewed
     by a reviewing court.

           In this case, the record, [including] the documents
     presented to the issuing authority, show that a determination of
     probable cause was made. All of the documents, the warrant and
     the Application for Sealing, were presented to the issuing
     authority at the same time. The issuing authority then completed
     the warrant, albeit without a signature, but then immediately
     signed the sealing order, which contained language demonstrating
     that she had made a finding of probable cause. Thus, the record
     contains a written order showing that probable cause justified the
     search for, and seizure of, evidence in this case.

Commonwealth Brief at 7 (emphasis added).

     Dempsey counters that a “signature on a specific line officially

authorizes the Search Warrant Application into a Search Warrant.           Other

signature lines do not indicate approval of the warrant.” Dempsey’s Brief at

6.

     The suppression court shares Dempsey’s view. The court found that

although the judge signed the sealing order, she did not sign the warrant “in

the proper place.”   Suppression Court Opinion, 3/16/20, at 2.     The court

explained:
            The sealing order for the search warrant affidavit was
     signed by a judge. Although the sealing order does indicate a
     finding of probable cause, it is not the search warrant and a
     sealing order is not required to obtain a search warrant. A review
     of the search warrant reveals that it was not signed by the issuing
     authority.

          A search warrant without the signature of the issuing
     authority lacks the required prior judicial determination of
     probable cause and does not constitute a written order.

                                    -3-
J-A22005-20


      Commonwealth v. Vaughan, 789 A.2d 261, 265 (Pa. Super.
      2001). A search warrant not signed by the issuing authority has
      not been issued. Id. An unsigned search warrant is not sufficient
      to establish probable cause and the evidence seized pursuant
      thereto must be suppressed. Id. “Each search warrant shall be
      signed by the issuing authority...” Pa.R.Crim.P. 205(A).

            The search warrant authorizing the search of [Dempsey’s]
      vehicle and residence was not signed by the issuing authority so
      there was no determination of probable cause.

Suppression Court Opinion, 3/16/20, at 2.

      In proceeding to the merits of the Commonwealth’s claim, we recognize:

      When the Commonwealth appeals from a suppression order, we
      follow a clearly defined standard of review and consider only the
      evidence from the defendant’s witnesses together with the
      evidence of the prosecution that, when read in the context of the
      entire record, remains uncontradicted. The suppression court’s
      findings of fact bind an appellate court if the record supports those
      findings. The suppression court’s conclusions of law, however, are
      not binding on an appellate court, whose duty is to determine if
      the suppression court properly applied the law to the facts.
Commonwealth v. Korn, 139 A.3d 249, 252–53 (Pa. Super. 2016) (citations

omitted).

      Pennsylvania Rule of Criminal Procedure 205(A) states that a search

warrant “shall be signed by the issuing authority.” Here, after conducting a

hearing, listening to the parties’ respective arguments, and considering post-

hearing briefs, the court granted Dempsey’s motion. The court’s order states

in pertinent part:

      Upon consideration of the Motion to Suppress Evidence . . . as
      well as the Sealing Order, Application for Search Warrant
      and Probable Cause Affidavit marked as Commonwealth’s
      Exhibit 1 . . . the Motion is GRANTED.

Order, 12/17/19 (emphasis added).

                                      -4-
J-A22005-20


       Our review of the record confirms that the Commonwealth introduced

the search warrant at the hearing as Exhibit 1. See N.T., 11/19/19, at 3.

However, our review further reveals that the exhibit is not in the certified

record.3

       “For purposes of appellate review, what is not of record does not exist.”

Woskob v. Woskob, 843 A.2d 1247, 1257 (Pa. Super. 2004), quoting,

Rosselli v. Rosselli, 750 A.2d 355, 359 (Pa. Super. 2000). “It remains the

appellant’s responsibility to ensure that a complete record is produced for

appeal.” Kessler v. Broder, 851 A.2d 944, 950 (Pa. Super. 2004) (citation

omitted).

       This Court recently detailed prevailing case law, as well as Pennsylvania

Rule of Appellate Procedure 1921, which addresses the composition of the

record on appeal. We explained:

              Before we may review the Commonwealth’s claim, we
       observe that the fundamental tool for appellate review is the
       official record of the events that occurred in the trial court.
       Commonwealth v. Preston, 904 A.2d 1, 6 (Pa. Super. 2006)
       (citing Commonwealth v. Williams, 552 Pa. 451, 715 A.2d
1101, 1103 (1998)). The law of Pennsylvania is well settled that
       matters which are not of record cannot be considered on appeal.
       []

             A certified record consists of the “original papers and
       exhibits filed in the lower court, paper copies of legal papers
       filed with the prothonotary by means of electronic filing, the
       transcript of proceedings, if any, and a certified copy of the docket
       entries prepared by the clerk of the lower court[.]” Pa.R.A.P. 1921
____________________________________________


3 Nor are there copies of the exhibit in the Commonwealth’s reproduced
record, or appended to the parties’ briefs.

                                           -5-
J-A22005-20


     “We can only repeat the well established principle that ‘our review
     is limited to those facts which are contained in the certified record’
     and what is not contained in the certified record ‘does not exist
     for purposes of our review.’” Commonwealth v. Brown, 161
A.3d 960, 968 (Pa. Super. 2017).

           Our law is unequivocal that the responsibility rests upon the
     appellant to ensure that the record certified on appeal is complete
     in the sense that it contains all of the materials necessary for the
     reviewing court to perform its duty. [] In Preston, we explained
     that to facilitate an appellant’s ability to comply with this
     requirement, our Supreme Court adopted the following procedural
     rule effective June 1, 2004:

           The clerk of the lower court shall, at the time of the
           transmittal of the record to the appellate court, mail a
           copy of the list of record documents to all counsel of
           record, or if unrepresented by counsel, to the parties
           at the address they have provided to the clerk. The
           clerk shall note on the docket the giving of such
           notice.

        Pa.R.A.P. 1931(d). As the explanatory comment to Rule
        1931 indicates, if counsel (or a party) discovers that
        anything material has been omitted from the certified
        record, the omission can be corrected pursuant to the
        provisions of Rule of Appellate Procedure 1926. Under Rule
        1926, an appellate court may direct that an omission or
        misstatement shall be corrected through the filing of a
        supplemental certified record. However, this does not alter
        the fact that the ultimate responsibility of ensuring that the
        transmitted record is complete rests squarely upon the
        appellant and not upon the appellate courts. Preston,
        [904 A.2d] at 7.

     Commonwealth v. Bongiorno, 905 A.2d 998, 1000-1001 (Pa.
     Super. 2006) (en banc).

           In addition, in Commonwealth v. Brown, 617 Pa. 107, 52
A.3d 1139 (2012), our Supreme Court indicated that, in certain
     circumstances, we may consider an item included in the
     reproduced record that has been omitted from the certified record.
     Specifically, where the accuracy of a document is undisputed and
     contained in the reproduced record, we may consider it. Id. at

                                     -6-
J-A22005-20


      1145 n.4. See also Pa.R.A.P. 1921 Note (stating “that where the
      accuracy of a pertinent document is undisputed, the Court could
      consider that document if it was in the Reproduced Record, even
      though it was not in the record that had been transmitted to the
      Court” (citing Brown, 52 A.3d at 1145 n.4)).

Commonwealth v. Holston, 211 A.3d 1264, 1275–76 (Pa. Super. 2019) (en

banc) (some citations omitted) (emphasis added).

      Rule 1921 expressly includes exhibits as constituting part of “the record

on appeal in all cases.” Here, Exhibit 1 is not in the certified record or the

reproduced record. We emphasize the language of the court’s order granting

suppression, stating that it was doing so “upon consideration” of, inter alia,

“Commonwealth’s Exhibit 1.” Order, 12/17/19. Exhibit 1 is the cornerstone

of this appeal. Although the parties do not dispute the content of the exhibit,

our standard of review requires that we examine whether the record supports

the suppression court’s findings of fact.   See Korn, supra.      Because our

review of the Commonwealth’s suppression issue is impeded by the absence

of Exhibit 1 from the certified record, we are constrained to find the issue

waived.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/06/2020

                                     -7-